Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 12/19/2018. Claims 1-20 are pending. Claims 1, 10, and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature control element to …” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 10-11, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh, US 2020/0167290 (hereinafter, “Oh ‘290”).

As per claim 1: Oh ‘290 discloses:
A system comprising: 
a memory component (memory device 200 [Oh ‘290, ¶39; Fig. 1]); and 
a processing device, operatively coupled with the memory component (processor coupled to the memory device 200 [Oh ‘290, ¶¶136-137; Fig. 1, Fig.25]), to: 
receive a request to generate one or more random values (receive a request to generate a random number via the random number generator 110 [Oh ‘290, ¶¶44-45, 48-49; Fig. 1]); 
in response to receiving the request to generate the one or more random values (the random number generator 110, in response to receiving a request to generate a random number [Oh ‘290, ¶¶71-72, 77-78, 83; Fig. 6, Fig. 8]), 
perform a first read operation on a memory cell of the memory component (generate a first read command on a first memory cell in the memory cell array 210 of the memory device 200 [Oh ‘290, ¶73; Fig. 1, Fig. 8]) to retrieve first data (retrieving a first read data [Oh ‘290, ¶¶73-74; Fig. 8]) and 
perform a second read operation (generate a second read command on a second memory cell in the memory cell array 210 of the memory device 200 [Oh ‘290, ¶75; Fig. 1, Fig. 8]) on the same memory cell of the memory component (the second memory cell may be the same as the first memory cell [Oh ‘290, ¶75; Fig. 8]) to retrieve second data (retrieving a second read data [Oh ‘290, ¶¶75-76; Fig. 8]); 
compare the first data with the second data to identify a difference between the first data and the second data (comparing the first read data with the second read data to identify differences [Oh ‘290, ¶77; Fig. 8, 9B]), 
the difference being associated with a noise characteristic of the memory cell (the differences between the first read data and the second read data caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41-44, 76; Fig. 2, Fig. 9A]); and 
generate the one or more random values based on the difference between the first data and the second data (generate one or more random numbers based on the difference between the first read data and the second read data [Oh ‘290, ¶¶77-78; Fig. 8, Fig. 9B]) that is associated with the noise characteristic of the memory cell (the difference caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41-44, 76; Fig. 2, Fig. 9A]).

As per claim 2: Oh ‘290 discloses:
wherein the noise characteristic is a random telegraph noise of the memory cell (under the broadest reasonable interpretation, “random telegraph noise” is interpreted to be electronic noise within semiconductors associated with voltage fluctuations and variations in resistance; the differences between the first read data and the second read data is caused by noise caused associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶3, 41-43, 76; Fig. 2, Fig. 3A, Fig. 9A).

As per claim 4: Oh ‘290 discloses:
	wherein to compare the first data with the second data to identify the difference (comparing the first read data with the second read data to identify differences [Oh ‘290, ¶77; Fig. 8, 9B]), the processing device is further to: 
determine a bit value of a particular bit of the first data (determining a significant bit of the first read data [Oh ‘290, ¶78; Fig. 8, 9B]); 
determine another bit value of a corresponding bit of the second data (determining a corresponding significant bit of the second read data [Oh ‘290, ¶78; Fig. 8, 9B]); and 
generate a value to represent a particular random value of the one or more random values based on a comparison between the bit value of the particular bit and the another bit value of the corresponding bit (generating one or more random numbers based on comparison between the corresponding significant bits of the first and second read data by determining whether the bits have been flipped [Oh ‘290, ¶¶77-78; Fig. 8, 9B]).

As per claim 8: Oh ‘290 discloses:
determine a workload of a host system (determining a write count from the host for the memory cells [Oh ‘290, ¶¶118-119]), the workload being based on user data from the host system (the write count based on whether the number writes of user data from the host to the memory cells exceeds a certain threshold [Oh ‘290, ¶¶86, 120, 123-124]); and 
perform additional read operations on one or more additional memory cells (perform additional read operations on the additional memory cells to generate additional random numbers that are used to retrieve additional physical addresses [Oh ‘290, ¶¶120, 122, 134]), 
wherein a number of the one or more additional memory cells (the number of additional memory cells, from which additional random numbers are generated for retrieving additional physical addresses [Oh ‘290, ¶¶120, 122, 134]) is based on the determined workload of the host system (is based on whether the write count from the host for an instant memory cell exceeded a certain threshold [Oh ‘290, ¶¶118-120, 123-124]), and
wherein the generated one or more random values are further based on a difference associated with the additional read operations on the one or more additional memory cells (random numbers are generated based on comparing a first read data with a second read data to identify differences [Oh ‘290, ¶77; Fig. 8, 9B]).

As per claim 10: Oh ‘290 discloses:
A method comprising:
determining a difference (comparing the first read data with the second read data to identify differences [Oh ‘290, ¶77; Fig. 8, 9B]) between a first noise characteristic (a first noise caused by voltage fluctuations and variations in resistance in the memory, where the first noise may be represented by a distribution of threshold voltages for the corresponding memory cell [Oh ‘290, ¶¶41-44, 73-74; Fig. 2, Fig. 9A]) of a first memory cell (a first memory cell in the memory cell array 210 of the memory device 200 [Oh ‘290, ¶73; Fig. 1, Fig. 8]) and 
a second noise characteristic (a second noise caused by voltage fluctuations and variations in resistance in the memory, where the second noise may be represented by a distribution of threshold voltages for the corresponding memory cell [Oh ‘290, ¶¶41-44, 76; Fig. 2, Fig. 9A]) of a second memory cell (a second memory cell in the memory cell array 210 of the memory device 200, where the first memory cell and the second memory cell may be different memory cells [Oh ‘290, ¶75; Fig. 1, Fig. 8]); and 
generating, by a processing device, a random value (generate one or more random numbers based on the difference between the first read data and the second read data [Oh ‘290, ¶¶77-78; Fig. 8, Fig. 9B]) based on the difference between the first noise characteristic of the first memory cell and the second noise characteristic of the second memory cell (based on the differences between the first and second read data, where the difference is caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41-44, 76; Fig. 2, Fig. 9A]).

As per claim 11: Oh ‘290 discloses:
wherein the first noise characteristic is a random telegraph noise of the first memory cell and the second noise characteristic is another random telegraph noise of the second memory cell (under the broadest reasonable interpretation, “random telegraph noise” is interpreted to be electronic noise within semiconductors associated with voltage fluctuations and variations in resistance; the noises of the first and second memory cells are associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶3, 41-43, 76; Fig. 2, Fig. 3A, Fig. 9A).

As per claim 15: Oh ‘290 discloses:
determining a workload of a host system (determining a write count from the host for the memory cells [Oh ‘290, ¶¶118-119]), the workload being based on user data of the host system (the write count based on whether the number writes of user data from the host to the memory cells exceeds a certain threshold [Oh ‘290, ¶¶86, 120, 123-124]); and 
receiving one or more additional noise characteristics of one or more additional memory cells (receiving additional read data from the additional memory cells to generate additional random numbers that are used to retrieve additional physical addresses, where the read data is based on noise caused by voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41, 43, 120, 122, 134]), 
wherein a number of the one or more additional memory cells (the number of additional memory cells, from which additional random numbers are generated for retrieving additional physical addresses [Oh ‘290, ¶¶120, 122, 134]) is based on the determined workload of the host system (is based on whether the write count from the host for an instant memory cell exceeded a certain threshold [Oh ‘290, ¶¶118-120, 123-124]), and 
wherein the random value is further generated based on the one or more additional noise characteristics (random numbers are generated based on comparing a first read data with a second read data to identify differences, where the read data is based on noise caused by voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41, 43, 77; Fig. 8, 9B]).

As per claim 17: Oh ‘290 discloses:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations (memory device 200, comprising instructions, coupled to a processor executing instructions to perform operations [Oh ‘290, ¶¶39, 136-137; Fig. 1, Fig.25]) comprising: 
receiving a request to generate one or more random values (receive a request to generate a random number via the random number generator 110 [Oh ‘290, ¶¶44-45, 48-49; Fig. 1]); 
in response to receiving the request to generate the one or more random values (the random number generator 110, in response to receiving a request to generate a random number [Oh ‘290, ¶¶71-72, 77-78, 83; Fig. 6, Fig. 8]), 
performing a first read operation on a memory cell of the memory component to retrieve first data (generate a first read command on a first memory cell in the memory cell array 210 of the memory device 200 [Oh ‘290, ¶73; Fig. 1, Fig. 8]) to retrieve first data (retrieving a first read data [Oh ‘290, ¶¶73-74; Fig. 8]) and 
perform a second read operation (generate a second read command on a second memory cell in the memory cell array 210 of the memory device 200 [Oh ‘290, ¶75; Fig. 1, Fig. 8]) on the same memory cell of the memory component  (the second memory cell may be the same as the first memory cell [Oh ‘290, ¶75; Fig. 8]) to retrieve second data (retrieving a second read data [Oh ‘290, ¶¶75-76; Fig. 8]); 
comparing the first data with the second data to identify a difference between the first data and the second data (comparing the first read data with the second read data to identify differences [Oh ‘290, ¶77; Fig. 8, 9B]), 
the difference being associated with a noise characteristic of the memory cell (the differences between the first read data and the second read data is caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41-44, 76; Fig. 2, Fig. 9A]); and 
generating the one or more random values based on the difference between the first data and the second data (generate one or more random numbers based on the difference between the first read data and the second read data [Oh ‘290, ¶¶77-78; Fig. 8, Fig. 9B]) that is associated with the noise characteristic of the memory cell (the difference caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41-44, 76; Fig. 2, Fig. 9A]).

As per claim 18: Oh ‘290 discloses:
wherein the noise characteristic is a random telegraph noise of the memory cell (under the broadest reasonable interpretation, “random telegraph noise” is interpreted to be electronic noise within semiconductors associated with voltage fluctuations and variations in resistance; the differences between the first read data and the second read data caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶3, 41-43, 76; Fig. 2, Fig. 3A, Fig. 9A).

As per claim 19: Oh ‘290 discloses:
	wherein to compare the first data with the second data to identify the difference (comparing the first read data with the second read data to identify differences [Oh ‘290, ¶77; Fig. 8, 9B]), the operations further comprise: 
determining a bit value of a particular bit of the first data (determining a significant bit of the first read data [Oh ‘290, ¶78; Fig. 8, 9B]); 
determining another bit value of a corresponding bit of the second data (determining a corresponding significant bit of the second read data [Oh ‘290, ¶78; Fig. 8, 9B]); and 
generating a value to represent a particular random value of the one or more random values based on a comparison between the bit value of the particular bit and the another bit value of the corresponding bit (generating one or more random numbers based on comparison between the corresponding significant bits of the first and second read data by determining whether the bits have been flipped [Oh ‘290, ¶¶77-78; Fig. 8, 9B]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘290 in view of Hyde et al., US 2016/0028544 A1 (hereinafter, “Hyde ‘544”).

As per claim 3: Oh ‘290 discloses all limitations of claims 1 and 2, as stated above, all from which claim 3 is dependent upon. Furthermore, Oh ‘290 discloses:
wherein the noise characteristic is (under the broadest reasonable interpretation, “random telegraph noise” is interpreted to be electronic noise within semiconductors associated with voltage fluctuations and variations in resistance; the differences between the first read data and the second read data is caused by noise caused associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶3, 41-43, 76; Fig. 2, Fig. 3A, Fig. 9A).

As stated above, Oh ‘290 does not explicitly disclose: “the noise characteristic is a combination of the random telegraph noise and electrical or thermal noise”.
Hyde ‘544, however, discloses:
the noise characteristic is a combination of the random telegraph noise (random telegraph noise, [Hyde ‘544, ¶54]) and electrical or thermal noise (the source of entropy for the generation of random numbers may be from a combination of various noises from the memory, including thermal noises and electrical noises [Hyde ‘544, ¶¶54, 62-63, 68, 70; Fig. 5A]).
Oh ‘290 and Hyde ‘544 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Hyde ‘544 before them, to modify the method in Oh ‘290 to include the teachings of Hyde ‘544, namely to use noise associated with voltage fluctuations and variations in resistance in the memory as disclosed in Oh ‘290 in combination with various electrical and thermal noises in memory as disclosed in Hyde ‘544 as sources of entropy for the generation of random numbers. The motivation for doing so would be to increase the randomness of the generated random number by using various sources of noise and entropy (see Hyde ‘544, ¶¶54, 68).

As per claim 12: Oh ‘290, discloses all limitations of claim 10, as stated above, from which claim 12 is dependent upon. Furthermore, Oh ‘290 discloses:
generating a first noise signal (generating a first read data [Oh ‘290, ¶¶73-74; Fig. 8, Fig. 9A])
by isolating the first noise characteristic (by isolating the first noise caused by voltage fluctuations and variations in resistance in the memory, where the first noise may be represented by a first distribution of threshold voltages for the corresponding memory cell, where the isolation based on whether the corresponding memory cell has a threshold voltage higher or lower than the Vrd [Oh ‘290, ¶¶41, 73-74; Fig. 8, Fig. 9A]) (from the first memory cell [Oh ‘290, ¶73]); and
generating a second noise signal (generating a second read data [Oh ‘290, ¶¶76; Fig. 8, Fig. 9A])
by isolating the second noise characteristic (by isolating the second noise caused by voltage fluctuations and variations in resistance in the memory, where the second noise may be represented by a second distribution of threshold voltages for the corresponding memory cell, where the isolation based on whether the corresponding memory cell has a threshold voltage higher or lower than the Vrd [Oh ‘290, ¶¶41, 76; Fig. 8, Fig. 9A]) (from the second memory cell, where the first and second memory cells may be different [Oh ‘290, ¶¶75-76]),
wherein the determining of the difference between the first noise characteristic and the second noise characteristic is further based on a comparison of the first noise signal with the second noise signal (determining the differences between the first and second noise caused by voltage fluctuations and variations in resistance in the memory, is based on comparison of the first and second read data [Oh ‘290, ¶¶41, 74, 76-77; Fig. 8]).

As stated above, Oh ‘290 does not explicitly disclose: “… isolating … noise characteristic … from an analog signal of … memory cell; … isolating … noise characteristic … from an analog signal … of … memory cell”.
Hyde ‘544, however, discloses:
… isolating … noise characteristic … from an analog signal of … memory cell; … isolating … noise characteristic … from an analog signal … of … memory cell (detecting and receiving analog noise in memory to supply randomness for generating random numbers [Hyde ‘544, ¶¶54, 62, 293; Fig. 8])
Oh ‘290 and Hyde ‘544 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Hyde ‘544 before them, to modify the method in Oh ‘290 to include the teachings of Hyde ‘544, namely to isolate the noise caused by voltage fluctuations and variations in resistance in the memory, where the noise may be represented by distributions of threshold voltages for the corresponding memory cell, specifically from an analog signal (emphasis added). The motivation for doing so would be to increase the randomness of the generated random number by using various sources and forms, such as in analog signal form, of noise and entropy (see Hyde ‘544, ¶¶54, 62).

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘290 in view of Leobandung, US 2019/0182054 A1 (hereinafter, “Leobandung ‘054”).

As per claim 5: Oh ‘290 discloses all limitations of claims 1, as stated above, from which claim 5 is dependent upon. Oh ‘290 does not explicitly disclose the limitations of claim 5.
Leobandung ‘054, however, discloses
in response to receiving the request to generate the one or more random values (in response to receiving a request to generate random numbers by the PUF generation module 320 [Leobandung ‘054, ¶36; Fig. 3]), 
determine a misaligned read threshold voltage (determining a voltage level below the minimum operating voltage for certain memory cells, or a voltage level that would cause certain memory cells to fail [Leobandung ‘054, ¶¶37-38, 42-44; Fig. 4]),
wherein the performing of the first read operation and the second read operation are based on the misaligned read threshold voltage (performing read tests on the memory cells to generate a random number based on the voltage level below the minimum operating voltage for certain memory cells, or the voltage level that would cause certain memory cells to fail [Oh ‘290, ¶¶38, 43-44, 52; Fig. 9]).
Oh ‘290 and Leobandung ‘054 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Leobandung ‘054 before them, to modify the method in Oh ‘290 to include the teachings of Leobandung ‘054, namely to set a read voltage level below the minimum operating voltage for certain memory cells of Oh ‘290, or a voltage level that would cause certain memory cells to fail, during read operations of the memory cells. The motivation for doing so would to increase the randomness of the randomly generated number by using the inconsistent and random nature of failing memory cells as a contributing factor for entropy (see Leobandung ‘054, ¶¶35, 59).

As per claim 6: Oh ‘290 in view of Leobandung ‘054 discloses all limitations of claims 1 and 5, as stated above, all from which claim 6 is dependent upon. Oh ‘290 does not explicitly disclose the limitations of claim 6.
Leobandung ‘054, however, discloses:
wherein the misaligned read threshold voltage (the voltage level below the minimum operating voltage for certain memory cells, or the voltage level that would cause certain memory cells to fail [Leobandung ‘054, ¶¶37-38, 42-44; Fig. 4]) is changed from a prior read threshold voltage that was used to perform a prior read operation (the voltage level of the memory is constantly adjusted to be different from prior voltage levels, at which the memory cells were previously read, until a sufficient amount of data is collected [Leobandung ‘054, ¶¶38, 44, 52; Fig. 4., Fig. 6, Fig. 10]).
Oh ‘290 and Leobandung ‘054 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. For the reasons stated in Claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Leobandung ‘054 before them, to modify the method in Oh ‘290 to include the teachings of Leobandung ‘054.

As per claim 20: Oh ‘290 discloses all limitations of claim 17, as stated above, from which claim 20 is dependent upon. Oh ‘290 does not explicitly disclose the limitations of claim 20.
in response to receiving the request to generate the one or more random values (in response to receiving a request to generate random numbers by the PUF generation module 320 [Leobandung ‘054, ¶36; Fig. 3]), 
determining a misaligned read threshold voltage (determining a voltage level below the minimum operating voltage for certain memory cells, or a voltage level that would cause certain memory cells to fail [Leobandung ‘054, ¶¶37-38, 42-44; Fig. 4]), 
wherein the performing of at least one of the first read operation or the second read operation is based on the misaligned read threshold voltage (performing read tests on the memory cells to generate a random number based on the voltage level below the minimum operating voltage for certain memory cells, or the voltage level that would cause certain memory cells to fail [Oh ‘290, ¶¶38, 43-44, 52; Fig. 9]),
and wherein the misaligned read threshold voltage (the voltage level below the minimum operating voltage for certain memory cells, or the voltage level that would cause certain memory cells to fail [Leobandung ‘054, ¶¶37-38, 42-44; Fig. 4]) is changed from another read threshold voltage that was used to perform a prior read operation (the voltage level of the memory is constantly adjusted to be different from prior voltage levels, at which the memory cells were previously read, until a sufficient amount of data is collected [Leobandung ‘054, ¶¶38, 44, 52; Fig. 4., Fig. 6, Fig. 10]).
Oh ‘290 and Leobandung ‘054 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. For the reasons stated in Claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Leobandung ‘054 before them, to modify the method in Oh ‘290 to include the teachings of Leobandung ‘054.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘290, in view of Oishi et al., US 2011/0123022 (hereinafter, “Oishi ‘022”), and further in view of Onodera et al., US 6,195,669 B1 (hereinafter, “Onodera ‘669”).

As per claim 7: Oh ‘290 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Furthermore, Oh ‘290 discloses:
in response to receiving the request to generate the one or more random values (receive a request to generate a random number via the random number generator 110 [Oh ‘290, ¶¶44-45, 48-49; Fig. 1]), 

(generating a first and second read command on memory cells in the memory cell array 210 of the memory device 200 [Oh ‘290, ¶¶73-75; Fig. 1, Fig. 8]) 

As stated above, Oh ‘290 does not explicitly disclose: “activate a temperature control element to increase or decrease an operating temperature of the memory component, wherein the … read operation … is in response to the increase or decrease in the operating temperature.”
Oishi ‘022, however, discloses:
activate a temperature control element (activate the temperature control circuit 39 [Oishi ‘022, ¶¶46, 54, Fig. 3]) 
wherein the … read operation … (write/read operations performed by the write/read control circuit 36, 37 on the memory 40 [Oishi ‘022, ¶62-65, Fig. 3]) is in response to the increase or decrease in the operating temperature (write/read operations performed on the memory 40 is in response to a change in the operating temperature detected by the temperature control circuit 39 [Oishi ‘022, ¶66-68, Fig. 3]).
Oh ‘290 and Oishi ‘022 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Oishi ‘022 before them, to modify the method in Oh ‘290 to include the teachings of Oishi ‘022, namely to have a temperature control circuit 39 as disclosed in Oishi ‘022 monitor and detect the operating temperature of the memory cells in Oh ‘290, and to perform read/write operations on the memory cells based on the detected temperatures. The motivation for doing so would be to have more control over when to read data from memory, and generate random numbers based on the read data, with respect to the operating temperature (see Oishi ‘022, ¶¶54, 91).
As stated above, Oh ‘290 in view of Oishi ‘022 does not explicitly disclose: “activate a temperature element to increase or decrease an operating temperature of the memory component”.
Onodera ‘669, however, discloses:
activate a temperature control element (activate the thermostatic controller 2005 [Onodera ‘669, Col. 17 lines 1-39, Col. 22 lines 30-36; Fig. 18, Fig. 26]) to increase or decrease an operating temperature of the memory component (controlling the temperature of the operating temperature of the noise source element 2001 that’s coupled to the mass storage 1604 [Onodera ‘669, Col. 17 lines 1-39, Fig. 18]).
Oh ‘290 (modified by Oishi ‘022) and Onodera ‘669 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 (modified by Oishi ‘022) and Onodera ‘669 before them, to modify the method in Oh ‘290 (modified by Oishi ‘022) to include the teachings of Onodera ‘669, namely to have a temperature control circuit 39 as disclosed in Oishi ‘022 to not only have the capability of detecting the operating temperature, but to also have the capability to adjust the operating temperature during the read operations disclosed in Oh ‘290. The motivation for doing so would be to have the ability adjust the operating temperature to a desired temperature, resulting in a desired level of entropy, during the generation of random numbers based on the desired level of entropy (see Onodera ‘669, Col. 17 lines 17-39).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘290, in view of Anderson et al., US 10,372,528 B1 (hereinafter, “Anderson ‘528”).

As per claim 9: Oh ‘290 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Oh ‘290 does not explicitly disclose the limitations of claim 9. 
Anderson ‘528, however, discloses:
receive data from a host system to be stored at a memory sub-system associated with the memory component (receive data from the host device 420 to be stored at the data storage medium 414 of the data storage device 400 [Anderson ‘528, Col. 8 lines 15-49; Fig. 4]); 
encrypt the received data based on the generated one or more random values; and store the encrypted data at the memory sub-system (encrypting the data using the generated random number and storing the encrypted data in the data storage medium 414 [Anderson ‘528, Col. 8 lines 50-62; Fig. 4]).
Oh ‘290 and Anderson ‘528 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Anderson ‘528 before them, to modify the method in Oh ‘290  to include the teachings of Anderson ‘528, namely to use the random numbers generated in Oh ‘290 to encrypt user data and store them in a data storage medium 414 of a data storage device 400 as disclosed in Anderson ‘528. The motivation for doing so is to generate strong encryption keys, based on randomly generated numbers from entropy, for extra protection of data to be stored in memory (see Anderson ‘528, Col. 2 lines 13-30).

As per claim 16: Oh ‘290 discloses all limitations of claim 10, as stated above, from which claim 16 is dependent upon. Oh ‘290 does not explicitly disclose the limitations of claim 16. 
Anderson ‘528, however, discloses:
receiving data from a host system to be stored at a memory sub-system (receive data from the host device 420 to be stored at the data storage medium 414 of the data storage device 400 [Anderson ‘528, Col. 8 lines 15-49; Fig. 4]); 
encrypting the received data based on the generated random value; and storing the encrypted data at the memory sub-system (encrypting the data using the generated random number and storing the encrypted data in the data storage medium 414 [Anderson ‘528, Col. 8 lines 50-62; Fig. 4]).
Oh ‘290 and Anderson ‘528 are analogous art because they are from the same field of endeavor, namely that of generating random numbers using sources of entropy within a memory. For the reasons given in Claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 and Anderson ‘528 before them, to modify the method in Oh ‘290 to include the teachings of Anderson ‘528.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘290 in view of Hyde ‘544, and further in view of Aikawa, US 2003/0145243 A1 (hereinafter, “Aikawa ‘243”).

As per claim 13: Oh ‘290 in view of Hyde ‘544 discloses all limitations of claims 10 and 12, as stated above, all from which claim 13 is dependent upon. Furthermore, Oh ‘290 discloses:
performing a comparison operation between the first noise signal and the second noise signal to generate the random value (performing a comparison between the first and second read data to generate one or more random numbers, where the difference caused by noise associated with voltage fluctuations and variations in resistance in the memory [Oh ‘290, ¶¶41, 43, 76-78; Fig. 2, Fig. 8, Fig. 9A])


As stated above, Oh ‘290 in view of Hyde ‘544 does not explicitly disclose: “outputting a synchronous random value based on a clock signal and the random value generated by the comparison operation.”
Aikawa ‘243, however, discloses:
outputting a synchronous random value based on a clock signal and the random value generated by the comparison operation (outputting a synchronous random number based on the clock signal from the clock generating circuit 101 and the random number generated from the random number generating circuit 102 [Aikawa ‘243, ¶¶33, 37; Fig. 1]).
Oh ‘290 (modified by Hyde ‘544) and Aikawa ‘243 are analogous art because they are from the same field of endeavor, namely that of the generation of random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 (modified by Hyde ‘544) and Aikawa ‘243 before them, to modify the method in Oh ‘290 (modified by Hyde ‘544) to include the teachings of Aikawa ‘243, namely to combine the generated random number of Oh ‘290 with a clock signal from the clock generating circuit 101 as disclosed in Aikawa ‘243 to generate a synchronous random number. The motivation for doing so is to continuously generate a random number for each clock cycle of a clock signal (see Aikawa ‘243, ¶18).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘290 in view of Hyde ‘544, and further in view of Inglett et al., US 2010/0306296 A1 (hereinafter, “Inglett ‘296”).

As per claim 14: Oh ‘290 in view of Hyde ‘544 discloses all limitations of claims 10 and 12, as stated above, all from which claim 14 is dependent upon. Oh ‘290 in view of Hyde ‘544 does not explicitly disclose the limitations of claim 14.
Inglett ‘296, however, discloses:
wherein the first noise characteristic of the first memory cell (a first entropy of Memory A 220A [Inglett ‘296, ¶32; Fig. 4]) is generated at a first time (is generated at a first clock time associated with a first parity error [Inglett ‘296, ¶¶33, 37; Fig. 4]) and stored at a first memory element (is stored at Entropy Pool A 224A [Inglett ‘296, ¶32; Fig. 4]), and 
wherein the second noise characteristic of the second memory cell (a second entropy of Memory B 220 B [Inglett ‘296, ¶32; Fig. 4]) is generated at a second time (is generated at a second clock time associated with a second parity error [Inglett ‘296, ¶¶33, 37; Fig. 4]) and stored at a second memory element (is stored at Entropy Pool B 224B [Inglett ‘296, ¶32; Fig. 4]).
Oh ‘290 (modified by Hyde ‘544) and Inglett ‘296 are analogous art because they are from the same field of endeavor, namely that of the generation of random numbers using sources of entropy within a memory. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh ‘290 (modified by Hyde ‘544) and Inglett ‘296 before them, to modify the method in Oh ‘290 (modified by Hyde ‘544) to include the teachings of Inglett ‘296, namely to receive the noises associated with voltage fluctuations and variations in resistance in the memory of Oh ‘290, where the noises are separately retrieved from different memory cells at different times and stored at different entropy pools as disclosed in Inglett ‘296. The motivation for doing so is to improve the quality of random number generation by increasing the entropy using both time and location elements, as well as having a reliable entropy pool storage to for later use if necessary (see Inglett ‘296, ¶¶33, 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Khan et al., US 2015/0095550 A1: a data pattern is written to a portion of a non-volatile memory device and is subsequently read multiple times. Based on the read operations, at least one bit is marked for random number generation based at least partially on comparison of a number of flips by the at least one bit and a threshold value. 
Wong et al., US 2017/0301406 A1: control circuit of a memory unit shorts the first bit line and the second bit line to program the two memory cells simultaneously during a programming period and generates a random number bit according the statuses of the two memory cells during a reading period.
Khatib Zadeh, US 2018/0287793 A1: random number generation performing a read operation on a random bit state of the bitcell, where the instability of the storage property varies from bitcell to bitcell and therefore may be used to generate a set of random bits from a block of bitcells.
Trichina et al., US 2009/0165086 A1: A random number generation component generates random numbers based in part on electron activity in a select memory cell(s) to facilitate data security.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494